ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that CARLOS A. FERREIRA of LAKEWOOD, who was admitted to the bar of this State in 1988, be temporarily suspended from the practice of law and compelled to pay a monetary sanction for failure to pay a fee arbitration award, and said CARLOS A. FERREIRA having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that CARLOS A. FERREIRA is hereby temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that CARLOS A. FERREIRA pay a sanction in the amount of $500 to the Disciplinary Oversight Committee within thirty days of the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.